Mr. Presiding Justice Gary delivered the opinion of the Court. April 10, 1891, two persons made their note to the order of the appellant for the sum of §300, payable four months after date. April 12, 1891, the appellant directed the shipment of goods to those persons, by the appellees, to the value of §274.53, adding to the order, “ bill and shipping bill to us.” The note was at the same time indorsed to the appellees. It remains unpaid. The question before the court was whether that note was taken in payment of, collateral security for, or in any way affecting the primary or continuing liability of the appellant. The evidence was conflicting. The trial was by the court. Ho propositions of law were presented to the court*so that it can not be told either what theory the' court tried the case upon, nor what conclusion it reached upon the facts. On the one side is testimony that the goods were sold on sixty days time, and of promises by the appellant to pay after that time, and after the note matured. On the other side is testimony that the note was taken as payment for the goods. On the whole, it can not be seen that the judgment is wrong, and it is affirmed.